Citation Nr: 1438647	
Decision Date: 08/29/14    Archive Date: 09/03/14

DOCKET NO.  12-06 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for diabetes mellitus, to include as due to Agent Orange (herbicide) exposure.

3.  Entitlement to service connection for retinopathy.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for left foot neuropathy.

6.  Entitlement to service connection for right foot neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and his wife


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1965 to February 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In June 2014, at a Board videoconference hearing, the Veteran provided testimony from the RO in Lincoln, Nebraska, before the undersigned Veterans Law Judge in Washington, DC.  A copy of the hearing transcript has been associated with the electronic file on the "Virtual VA" system.  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issues of service connection for diabetes mellitus, retinopathy, hypertension, left foot neuropathy, and right foot neuropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran sustained acoustic trauma in service.

2.  The Veteran currently has a bilateral sensorineural hearing loss disability for VA compensation purposes.

3.  The current bilateral hearing loss disability is related to the acoustic trauma during service.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  The claim for service connection for bilateral hearing loss has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome (grant of service connection), further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).    



Service Connection Legal Criteria and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Under 38 C.F.R. § 3.303(b), service connection will be presumed where there are either chronic symptoms shown in service or continuity of symptomatology since service for diseases identified as "chronic" in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period).  Bilateral sensorineural hearing loss (organic disease of the nervous system) is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) apply to the Veteran's claim for service connection for hearing loss.  In this case, the Veteran has been diagnosed with sensorineural hearing loss, which is a form of organic disease of the nervous system; however, because the Board is granting direct service connection for bilateral hearing loss, the theory of presumptive service connection for sensorineural hearing loss is not reached, as no further benefit remains.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Hearing Loss

The Veteran asserts that he has a current hearing loss disability because of exposure to aircraft engine noises in service.  See November 2011 VA Form 21-4138.  As a fuel specialist, the Veteran contends that he was exposed to hazardous noise on a daily basis when refueling aircrafts and performing other duties on the U-Tapao Airfield in Thailand.  See id.; June 2014 Board hearing transcript at 17-18.

The Board finds that the Veteran sustained acoustic trauma in service.  The Veteran has consistently stated, and his DD Form 214 reflects, that he served as a fuel specialist in service.  See id.  Although the Veteran's specific military occupational specialty (MOS) is not listed, Veterans Benefits Administration (VBA) Fast Letter 10-35 lists a comparable MOS - aircraft fuel systems - as entailing a high probability of hazardous noise exposure.  See VBA Fast Letter 10-35 (September 
2, 2010) (modifying the development process in claims for hearing loss and/or tinnitus).  Here, the Board finds that the Veteran's competent lay accounts of his duties in service and exposure to aircraft engine noise on the flight line are consistent with the circumstances, conditions, and hardships of his service and are, therefore, credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Thus, the Board finds in-service acoustic trauma.

The Board next finds that the Veteran currently has a bilateral hearing loss "disability" for VA purposes.  38 C.F.R. § 3.385.  During the August 2013 VA audiological examination, the Veteran's speech recognition scores using the Maryland CNC Test were 40 percent in the right ear and 22 percent in the left ear.  These results establish a current bilateral hearing loss disability (speech recognition scores using the Maryland CNC Test are less than 94 percent) that meets the standards of 38 C.F.R. § 3.385.  In addition, the Veteran was diagnosed with bilateral sensorineural hearing loss.

The Board further finds that the evidence is at least in equipoise on the question of whether the bilateral hearing loss disability is related to service.  The August 2013 VA audiological examination report includes the VA examiner's opinion that the current bilateral hearing loss disability is less likely as not caused by acoustic trauma in service.  The opinion was based on hearing within normal limits at service separation, no evidence of significant decrease in hearing levels while in service, and post-service employment working on a locomotive.  Similarly, the October 2011 VA audiological examination report includes the VA examiner's opinion that the current hearing loss disability is not at least as likely as not related to service.  The October 2011 VA examiner's rationale was based on no hearing threshold shifts from enlistment to separation, additional noise exposure after service, aging, and other unspecified health conditions since separating from service.

A June 2013 letter from Dr. W. includes the opinion that it is as likely as not that the Veteran's hearing loss disability is related to service.  Dr. W. indicated that the Veteran's claims file was not reviewed; however, Dr. W.'s letter demonstrates familiarity with the pertinent details of the Veteran's service, most notably, exposure to aircraft noise.  In a February 2014 letter, Dr. S. opined that it is as likely as not that the Veteran's hearing loss disability "is due largely, if not entirely" to service.  Dr. S. explained that the Veteran worked in close proximity to loud aircraft engine noises and has not been exposed to any noise of this intensity since leaving service.

In weighing the medical opinions of record, the Board finds that each medical opinion accurately captures the Veteran's in-service duties and exposure to hazardous noise.  Both VA medical opinions correctly point out that hearing loss was not outside normal limits during the January 1969 service separation examination; however, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  See Hensley, 5 Vet. App. at 159.  Moreover, the probative weight assigned to the October 2011 VA medical opinion is diminished because the rationale states the incorrect fact of no threshold shift in service.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  As the weight of the lay and medical evidence is in relative equipoise on the question of whether the current bilateral hearing loss disability is related to acoustic trauma in service, the Board resolves all reasonable doubt in the Veteran's favor to find that the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303(d).  As noted previously, because the Board is granting the Veteran's claim for service connection for a bilateral hearing loss disability on a direct theory of entitlement, the Board does not reach the theory of presumptive service connection under 38 C.F.R. §§ 3.303(b), 3.307, 3.309.  


ORDER

Service connection for bilateral hearing loss is granted.
REMAND

After a review of the record, the Board finds that additional development is needed before proceeding with appellate review on the issues of service connection for diabetes mellitus, retinopathy, hypertension, left foot neuropathy, and right foot neuropathy.  Specifically, a VA examination and medical opinion are needed to fulfill VA's duty to assist the Veteran in substantiating the claims.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).   

With respect to the factor of relationship of current disability to service, the Court has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  Id. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (stating that, while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service). 

In this case, the Board finds the evidence to be in relative equipoise on the question of whether the Veteran was exposed to herbicide agents during service in Thailand.  The majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  This applies only during the Vietnam Era, from February 28, 1961, to May 7, 1975.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q).

Service personnel records establish that the Veteran was stationed at U-Tapao Airfield from June 1967 to June 1968.  The Veteran served as a fuel specialist, which is not among the MOS listed in M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.(q) as an MOS with duties near the perimeter of Thailand military bases; however, during the June 2014 Board hearing, the Veteran provided credible testimony indicating that his duties required frequent visits to the demineralized water plant, which was one block from the main gate of U-Tapao Airfield and involved travel on the perimeter road.  See June 2014 Board hearing transcript at 5-6.  Thus, the Board finds that the Veteran was exposed to herbicide agents during service in Thailand.  See § 5107(b); 38 C.F.R. §§ 3.102.

The Veteran has not been afforded a VA examination for the claimed diabetes mellitus, retinopathy, hypertension, left foot neuropathy, or right foot neuropathy.  The RO has not requested VA examinations for these disorders because internal memoranda have indicated a lack of information required to verify Agent Orange exposure in Vietnam or Thailand.  See February 2013 and September 2011 VA memoranda.  As the Board has found that the Veteran was exposed to herbicide agents during service in Thailand, and because the Veteran has claimed service connection for these disorders based on exposure to herbicides, the Board finds that an examination and medical opinion may assist in substantiating the claims for service connection.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d); McLendon, 20 Vet. App. 79.

Accordingly, the issues of service connection for diabetes mellitus, retinopathy, hypertension, left foot neuropathy, and right foot neuropathy are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination(s) for diabetes mellitus, retinopathy, hypertension, left foot neuropathy, and right foot neuropathy.  All relevant documents should be made available to and reviewed by the examiner in rendering the opinion.  In the examination report, the examiner should confirm that the record was reviewed.

Based on review of the appropriate records, the examiner should state, for each diagnosis, an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any current disability had its onset during service or was otherwise causally or etiologically related to service, to include any symptomatology, event, or incident therein.

For the purpose of providing the requested opinions, the VA examiner should presume that the Veteran was exposed to herbicide agents while serving in Thailand.  If the VA examiner diagnoses type II diabetes mellitus, the VA examiner should also provide an opinion as to whether it is as likely as not (i.e., to at least a 50 percent degree of probability) that any other current disability was either caused by or permanently worsened in severity beyond its normal course by type II diabetes mellitus.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.  

2.  When the development above has been completed, the remanded issues should be readjudicated.  If the benefits sought are not granted, the Veteran and representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2013).











This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


